January 7, 1918. The opinion of the Court was delivered by
This is an appeal from an order sustaining a demurrer to the complaint, on the ground that:
"It appears on the face of the complaint that it fails to state any cause of action for the reason that an action for specific performance of a contract for the sale of personal property, such as is described in the complaint herein, will not lie, but plaintiff's remedy, if he has any, is an action for damages on the law side of the Court."
A copy of the complaint will be incorporated in the report of the case.
It is true the complaint fails to state facts sufficient to constitute a cause of action for equitable relief, but it does not follow that the demurrer should have been sustained and the complaint dismissed. A complaint is not demurrable if the allegations are sufficient to entitle the plaintiff to any relief whatever either legal or equitable. Latham v. Harby,50 S.C. 428, 27 S.E. 862; Parker v. Victoria Co., 105 S.C. 375,89 S.E. 1068.
The allegations in this case show a valid contract between the plaintiff and defendant, and that there was a breach thereof on the part of the defendant, whereby the plaintiff was damaged. There was error, therefore, in sustaining the demurrer.
Judgment reversed.
JUSTICES WATTS, FRASER and GAGE concur.
MR. JUSTICE HYDRICK did not sit in this case. *Page 423